IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


RASHEED HARRIS,                           : No. 14 EM 2017
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CLERK OF COURT OF PHILADELPHIA            :
COUNTY,                                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.